UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):February 12, 2013(December 31, 2012) PZENA INVESTMENT MANAGEMENT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-33761 20-8999751 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 120 West 45th Street, New York, New York (Address of Principal Executive Offices) Zip Code Registrant’s Telephone Number, Including Area Code: (212) 355-1600 (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. ITEM 2.02 RESULTS OF OPERATION AND FINANCIAL CONDITION. On February 12, 2013, Pzena Investment Management, Inc. (the “Company”) issued a press release reporting its financial results for thefourthquarter and full year 2012. Copies of the press release and related attachments are furnished as Exhibit 99.1 to this Current Report. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits 99.1 Press release, dated February 12, 2013, of Pzena Investment Management, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PZENA INVESTMENT MANAGEMENT, INC. Dated: February 12, 2013 By: /s/ Gary J. Bachman Name: Gary J. Bachman Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Document Press release, dated February 12, 2013, of Pzena Investment Management, Inc.
